RE: SENATE BILL NO. 37/HOTEL MINI-BARS
ATTORNEY GENERAL HENRY HAS RECEIVED YOUR LETTER OF MARCH 14, 1988, ASKING OF THE CONSTITUTIONAL VALIDITY OF THE TERMS OF SENATE BILL NO. 37 OF THE 1987 LEGISLATURE. THIS BILL'S TERMS AUTHORIZED THE INSTALLATION OF SO-CALLED/'MINI-BARS/' IN HOTELS AND MOTELS IN THE STATE. YOU QUESTION THE VALIDITY OF THIS STATUTORY PROVISION IN LIGHT OF THE LANGUAGE OF ARTICLE XXVIII, SECTION 4 OF THE OKLAHOMA CONSTITUTION, WHICH GENERALLY PERMITS THE SALE OF ALCOHOLIC BEVERAGES AT RETAIL ONLY IN RETAIL PACKAGE STORES AND BY THE INDIVIDUAL DRINK FOR ON-PREMISES CONSUMPTION.
THIS SAME QUESTION IS CURRENTLY BEING LITIGATED BY THE ALCOHOLIC BEVERAGE LAWS ENFORCEMENT COMMISSION IN A SUIT IN OKLAHOMA COUNTY. DUE TO THE PENDENCY OF THIS ACTION, THE ATTORNEY GENERAL HAS ASKED ME TO ADVISE YOU THAT THIS OFFICE CANNOT ISSUE A FORMAL OPINION ON THE QUESTION. THIS OFFICE HAS LONG ADHERED TO A POLICY THAT WHERE A MATTER IS CURRENTLY PENDING IN FRONT OF A COURT OF COMPETENT JURISDICTION, IT WILL NOT ISSUE FORMAL OPINIONS UPON THE SAME SUBJECT MATTER, AS SUCH AN ACTION WOULD IMPERMISSIBLY INVADE THE PROVINCE OF THE COURT AND COULD BE VIEWED AS AN ATTEMPT TO "STACK THE DECK" IN FAVOR OF ONE SIDE OR THE OTHER.
I AM SENDING A COPY OF THIS LETTER TO THE ABLE COMMISSION ATTORNEY AND AM ASKING HER TO KEEP YOU APPRISED OF THE STATUS OF THIS ACTION AS IT PROGRESSES THROUGH THE COURTS. I APOLOGIZE FOR NOT BEING ABLE TO RESPOND TO YOU IN THE MANNER DESIRED, AND HOPE THAT THIS INFORMATION IS OF SOME ASSISTANCE TO YOU. IF YOU HAVE ANY QUESTIONS ABOUT THIS LETTER OR THE REASONS BEHIND OUR FEELING THAT THE ISSUANCE OF AN OPINION WOULD BE INAPPROPRIATE, PLEASE FEEL FREE TO CALL
(MICHAEL SCOTT FERN)